EXHIBIT 10.39
 
INDEMNIFICATION AGREEMENT






AGREEMENT dated as of February 9, 2007, between NEW BRUNSWICK SCIENTIFIC CO.,
INC., a New Jersey corporation (the "Corporation") and William Murphy (the
"Director").
 
WHEREAS, the Director is a member of the board of directors of the Corporation;
and
 
WHEREAS, proceedings based upon the Director's performance of his duties may be
brought from time to time against or involving him; and
 
WHEREAS, the Corporation recognizes that the threat of such proceedings might
inhibit the Director in his performance of his duties and/or cause the Director
to cease serving as a director of the Corporation; and
 
WHEREAS, to reduce any such inhibition, the Corporation wishes to indemnify the
Director against liabilities he may incur as a result of certain proceedings, as
well as expenses he may incur in his defense in     such proceedings; and
 
WHEREAS, in certain proceedings involving claims relating to the Employee
Retirement Income Security Act of 1974, as amended, Federal law may apply to
limit the permissible scope of indemnification; and
 
NOW, THEREFORE, the parties hereto, for valuable consideration, incident to the
Director's service to, and to induce the continued service of the Director to
the Corporation, agree as follows:




 
1

--------------------------------------------------------------------------------

 

ARTICLE I
DEFINITIONS
1.1 Proceeding. "Proceeding" shall mean any pending, threatened or completed
civil, criminal, administrative or arbitrative action, suit or proceeding, any
appeal from any such action, suit or proceeding, and any inquiry or
investigation which could lead to any such action, suit or proceeding.
 
1.2 Expenses. "Expenses" shall mean reasonable costs, disbursements and counsel
fees.
 
1.3 Liabilities. "Liabilities" shall mean amounts paid or incurred in
satisfaction or settlements, judgments, fines and penalties.
 
1.4 Derivative Suit. "Derivative Suit" shall mean a Proceeding against the
Director brought by or in the right of the Corporation, which involves the
Director by reason of his being or having been a director, officer or agent of
the Corporation or a subsidiary thereof.
 
1.5 Breach Of The Director's Duty of Loyalty. "Breach Of The Director's Duty Of
Loyalty" shall mean an act or omission which that person knows or believes to be
contrary to the best interests of the Corporation or its Shareholders in
connection with a matter in which he has a material conflict of interest.
 
1.6 ERISA Suit. "ERISA Suit" shall mean a proceeding against the Director
brought by or on behalf of a participant(s) or beneficiary of any employee
welfare or pension benefit plan by reason of his being or having been a Trustee
or fiduciary of such plan, or by reason of his actions with respect to the plan
which he has taken in his capacity as a Director.


 
2

--------------------------------------------------------------------------------

 
ARTICLE II
INDEMNIFICATION
2.1 Personal Liability. The Director shall not be personally liable to the
Corporation or its stockholders for damages for breach of any duty owed to the
Corporation or its stockholders unless such breach of duty is based upon an act
or omission (a) in Breach Of The Director's Duty Of Loyalty to the Corporation
or its stockholders; (b) not in good faith or involving a knowing violation of
law; or (c) resulting in receipt by the Director of an improper personal
benefit.
 
2.2 Expenses. Unless otherwise expressly prohibited by law, the Corporation
shall indemnify the Director against his Expenses and all Liabilities in
connection with any Proceeding involving the Director, including a proceeding by
or in the right of the Corporation, unless such breach of duty is based upon an
act or omission (a) in Breach Of The Director's Duty Of Loyalty to the
Corporation or its stockholders; (b) not in good faith or involving a knowing
violation of law; or (c) resulting in receipt by the Director of an improper
personal benefit.
 
2.3 Advancement of Expenses. The Corporation shall advance or pay those Expenses
incurred by the Director in a Proceeding as and when incurred, provided,
however, that the Director shall, as a condition to receipt of such advances,
undertake to repay all amounts advanced if it shall finally be adjudicated that
the breach of duty by the Director was based on an act or omission (a) in Breach
Of The Director's Duty Of Loyalty to the Corporation or its stockholders; (b)
not in good faith or involving a knowing violation of the law; or (c) resulting
in receipt of an improper personal benefit.
 
 
3

--------------------------------------------------------------------------------

 
ARTICLE III
INDEMNIFICATION FOR ERISA SUITS
3.1 Indemnification. The Corporation shall, to the extent indemnification is not
available to the Director under Article II of this Agreement, indemnify the
Director against any and all Liabilities and Expenses which he may incur in
connection with any ERISA Suit, if:
(a) he acted in good faith, and
(b) in a manner which did not constitute a breach of fiduciary obligations as
defined by the Employee Retirement Income Security Act, 29 U.S.C. §1101-1114.
 
3.2 No Presumption. The termination of any proceeding in connection with any
ERISA Suit by judgment, order or settlement should not of itself create a
presumption that the Director did not meet the applicable standards of conduct
set forth in subparagraphs (a) and (b) above.
 
3.3 Determination. Any determination concerning whether the Director met the
standards of conduct set forth in subparagraphs 3.1(a) and (b) above shall be
made:
(a) by the Board of Directors of the Corporation or a committee thereof acting
by a majority vote of a quorum consisting of directors who were not parties to
or otherwise involved in the proceeding; or
(b) by the Shareholders, if provided by the Certificate of Incorporation, the
by-laws of the Corporation, or a resolution of either the Board of Directors or
the Shareholders of the Corporation; or
(c) by independent legal counsel in a written opinion, if a quorum of the Board
of Directors cannot be obtained, or if a quorum of the Board of Directors or a
committee thereof by a majority vote of the disinterested directors so directs.
Such counsel shall be designated by the Board of Directors.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE IV
MISCELLANEOUS 
4.1 Agreement Effective Despite Service Prior to Effective Date and After
Termination of Director. This Agreement shall be effective without regard to the
service of the Director as a Director of the Corporation prior to the date
hereof and this Agreement shall remain effective notwithstanding the removal,
resignation, death or other termination of the Director from any position with
the Corporation.
 
4.2 Binding Effect Upon Successors of Corporation. This Agreement shall bind the
Corporation, its successors and assigns.
 
4.3 Insurance. The Corporation, at its sole discretion, may purchase and
maintain insurance on behalf of the Director.
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
ATTEST:
NEW BRUNSWICK SCIENTIFIC CO., INC.
       
/s/ Adele Lavender  
By: /s/ David Freedman  
Adele Lavender
David Freedman
Secretary
Chairman
     
By: /s/ William J. Murphy  
 
William J. Murphy



 
5

--------------------------------------------------------------------------------

 